Title: To James Madison from John Montgomery, 22 July 1801
From: Montgomery, John
To: Madison, James


					
						Sir
						Alicante 22 July 1801
					
					My Brother being under the necessity of making a Tour to England on account of 

the health of his Family; I have the honour to announce to your Excellency, his having 

appointed me for his representative during his absence in the execution of his official 

business.
					By request of Richd. OBrien Esqr. I beg leave to wait upon you with Copy of his 

Letter to us & our reply to him.
					Notwithstanding the reports of the Tripolian Cruizers having put to Sea, none of 

them has yet made their appearance on these Coasts.
					The Arrival of a Swede from the Westward advises us they have Seen three of 

Our Frigates off Gibraltar but I cannot place Sufficient dependance in this authority.
					This Court and that of Portugal have arranged their differencies, and it is reported 

that the English forces are in possession of Egypt.  I have the honour to be Sir Your Obt. 

Huml. Servt.
					
						R. John Montgomery
					
					
						PS  Since writing the above I have the pleasure to advise your Excellency that Mr. J 

Gavino of Gibr. informs me that three United States Frigates & Schooners had arrived 

there.  His Letter is dated the 29th. Ulto.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
